t c no united_states tax_court hubert enterprises inc and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date a few individuals controlled a corporation p1 and a limited_liability_company alsl p1 transferred dollar_figure to alsl primarily to retransfer to a related limited_partnership for use in the construction of a retirement community the construction_project was discontinued and dollar_figure of the transferred funds has not been repaid p1 seeks to deduct those unrecovered funds as either a bad_debt or a loss of capital equity invested in alsl p2 had a subsidiary s that was a member of a limited_liability_company l that was involved in equipment_leasing activities most of which arose in different years ps claim that the activities are aggregated under sec_465 i r c into a single activity for the cases of the following petitioners are consolidated herewith hubert enterprises inc and subs docket no and hubert holding co docket no purpose of applying the at-risk_rules of sec_465 i r c ps also claim that s was at risk for portions of l’s losses by virtue of a deficit account restoration provision that ps state made s liable for portions of l’s recourse obligations held p1 may not deduct the unrecovered funds as either a bad_debt or a loss of equity held further s may not aggregate all of l’s equipment_leasing activities in that sec_465 i r c treats as a single activity only those activities for which the equipment is placed_in_service in the same taxable_year held further s may not increase its at-risk amounts on account of the deficit capital_account restoration provision in that the provision was not operative in the relevant years william f russo and r daniel fales for petitioners gary r shuler jr for respondent laro judge the court has consolidated these cases for trial briefing and opinion in docket nos and hubert enterprises inc hei and subsidiaries petitioned the court to redetermine respondent’s determination of federal_income_tax deficiencies of dollar_figure dollar_figure and dollar_figure in its taxable years ended date date and date respectively hei’s and the petitions in these cases were filed with the court by james h stethem stethem mark a denney denney and r daniel fales stethem later died and was withdrawn from the cases on date denney withdrew from the cases on date william f russo entered his appearance in docket nos and on date and in docket no on date taxable years respectively respondent reflected these determinations in notices of deficiency issued on date and date to hei and its subsidiaries hubert holding co hhc hei’s successor as parent of its affiliated_group petitioned the court in docket no to redetermine respondent’s determination of federal_income_tax deficiencies of dollar_figure and dollar_figure in its taxable years ended date and date respectively hhc’s and taxable years respectively respondent reflected this determination in a notice_of_deficiency issued to hhc on date following concessions by petitioners we must decide the following issues for hei’s taxable_year whether hei may deduct as either a bad_debt or as a loss of capital equity dollar_figure of unrecovered funds that it transferred to arbor lake of sarasota limited_liability co alsl a limited_liability_company of which hei was not an owner but which was owned primarily and controlled by a few individuals who also controlled hei we hold hei may not deduct the funds as either a bad_debt or a loss of capital and for hhc’s and taxable years whether hhc may deduct passthrough losses from leasing activities relating to equipment placed_in_service in different taxable years as an issue of first impression petitioners claim that sec_465 aggregates these activities into a single activity for purposes of applying the at-risk_rules of sec_465 petitioners also claim that the members of the passthrough_entity a limited_liability_company named leasing co llc lcl were at risk for lcl’s losses by virtue of a deficit account restoration provision that petitioners state made lcl’s members liable for portions of lcl’s recourse obligations we hold that hhc may not deduct equipment_leasing activity losses greater than those allowed by respondent in the notice_of_deficiency findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly i hei hei was organized by the hubert family_trust hft on or about date hei’s only shareholder has always been hft when hei’s petitions were filed with the court its mailing address was in cincinnati ohio for hei’s and taxable years hei was the parent_corporation of an affiliated_group_of_corporations that filed consolidated federal corporate_income_tax returns for unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure hei’s and taxable years the group’s other members each of which was wholly owned by hei were printgraphics inc printgraphics hbw inc hbw also known as weber co bes manufacturing d b a mr spray vogt warehouse inc vogt hgt inc hgt hubert co and graphic forms and labels inc graphic for hei’s taxable_year the affiliated_group_of_corporations in addition to hei consisted of the just-stated seven wholly owned subsidiaries and two other wholly owned subsidiaries namely public space plus inc and hubert development co from hei’s organization through at least howard thomas thomas was hei’s president edward hubert was chairman of hei’s board_of directors george hubert jr was an hei vice president and secretary sharon hubert was an hei vice president and j gregory ollinger ollinger was an hei vice president from its organization through date hei did not declare a dividend or formally distribute any of its earnings_and_profits hei’s undistributed_earnings as of date date date and date were dollar_figure dollar_figure dollar_figure and dollar_figure respectively ii hhc in date hei transferred the stock of its subsidiaries to hhc for hhc’s and taxable years hhc was the parent_corporation of an affiliated_group_of_corporations that filed consolidated federal corporate_income_tax returns for hhc’s taxable_year that affiliated_group in addition to hhc consisted of the nine subsidiaries that were members of the hei affiliated_group in hei’s taxable_year for hhc’ sec_2001 taxable_year the hhc affiliated_group_of_corporations in addition to hhc consisted of printgraphics hbw vogt hgt and graphic when hhc’s petition was filed with the court its mailing address was in cincinnati ohio iii hft thomas and stethem are unrelated by blood or marriage to any member of the hubert family thomas and stethem sometimes collectively trustees were hft’s trustees hft’s settlors were anthony hubert benjamin hubert brian hubert christopher hubert cynthia hubert edward hubert george hubert jr gregory hubert joshua hubert karen hubert kathleen hubert kimberly hubert robert hubert scott hubert sharon hubert and zachary hubert collectively settlors edward hubert george hubert jr and sharon hubert collectively controlling settlors have always held interests in hft of percent percent and percent respectively anthony hubert benjamin hubert christopher hubert joshua hubert karen hubert kathleen hubert kimberly hubert robert hubert scott hubert and zachary hubert have each always held interests in hft of percent brian hubert cynthia hubert and gregory hubert have each always held interests in hft of percent during their lives the controlling settlors were to receive annually all income attributable to their respective percentage interests in the trust estate each of the other settlors was to receive annually the income attributable to his or her trust interest commencing as follows one-third at age two-thirds at age and percent at age stethem died in he had been legal counsel for the hubert family and their companies he drafted the trust agreement trust agreement underlying hft and the settlors and trustees executed the trust agreement on date under the trust agreement the trustees had the absolute discretion to distribute hft’s money securities or other_property either pro_rata or otherwise the trust agreement also allowed the controlling settlors generally upon majority consent to alter amend or revoke the trust agreement by amendments dated date and date the settlors and the trustees modified the trust agreement through the earlier amendment the howard thomas trust acquired the rights and privileges of a controlling settlor through the later amendment the katherine hubert trust acquired the rights and privileges of a controlling settlor iv alsl alsl also known as seasons of sarasota limited_liability co is a wyoming limited_liability_company organized on date alsl was organized to provide funds to a limited_partnership arbor lake development ltd ald to use to construct a retirement condominium community in sarasota florida to be known as the seasons of sarasota retirement community seasons of sarasota for alsl’s taxable years ended date and alsl filed federal partnership returns of income alsl reported and had no revenue for those years from date through date alsl’s units were owned as follows member units edward hubert george hubert jr sharon hubert ollinger stethem sun valley investments thomas according to the alsl operating_agreement alsl and all of its affairs were controlled by its members as a group the members’ decisions by majority vote on the basis of membership interests controlled and absent approval by a majority vote no single member had the power or authority to act on behalf of alsl during the relevant years the owners of sun valley investments a partnership were thomas and stethem pursuant to alsl’s operating_agreement alsl’s members were required to contribute the following capital to alsl member contribution edward hubert dollar_figure george hubert jr sharon hubert ollinger stethem sun valley investments thomas none of alsl’s members with the exception of thomas and stethem ever contributed any capital to alsl from his her or its own funds during thomas and stethem contributed dollar_figure and dollar_figure respectively to alsl’s capital as of date alsl reported for federal_income_tax purposes that it had cash of dollar_figure that it owned a dollar_figure nonrecourse note receivable from ald and that it was liable on a dollar_figure nonrecourse note payable to hei alsl during hei’s taxable_year thomas was hei’s most highly compensated officer and edward hubert george hubert jr and sharon hubert were its next three most highly compensated officers during that year hei paid thomas dollar_figure and it paid dollar_figure to each of the other three officers during hei’s taxable_year thomas received significantly less compensation than these other three officers during hei’s taxable_year hei paid edward hubert george hubert jr sharon hubert and thomas dollar_figure dollar_figure dollar_figure and dollar_figure respectively reported no other asset or liability as of that date but for a dollar_figure bank charge which it elected to amortize over months as of date alsl reported for federal_income_tax purposes that its sole asset was cash of dollar_figure and that it had no liabilities alsl also reported for federal_income_tax purposes that it had realized a dollar_figure loss for alsl reported that the loss was attributable to defeasance of debt income bad_debt losses and miscellaneous expenses of dollar_figure negative dollar_figure and negative dollar_figure respectively as of date alsl reported for federal_income_tax purposes that it had no assets liabilities or capital v alsl note pursuant to a promissory note alsl note dated date alsl under the name seasons of sarasota limited_liability co promised to pay hei dollar_figure or so much thereof as may be advanced and outstanding pursuant to any advances made by the lender to the company the alsl note was drafted as a demand note without a fixed maturity_date and it stated that it bore interest at a rate corresponding to the applicable_federal_rate in connection with the alsl note hei transferred a total of dollar_figure to alsl from date through date alsl then transferred those funds to ald in connection with a date nonrecourse promissory note ald note between ald and alsl ald would repay these transferred funds to alsl only upon the sale of condominium units in the seasons of sarasota project and alsl would repay hei only when and if it received repayment from ald in date hei decided not to devote any more funds to the seasons of sarasota project in connection with the alsl note hei transferred funds to alsl and alsl made repayments to hei as follows date amount amount repaid unpaid balance dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure hei did not establish a written schedule for repayment of any of these transferred funds or interest thereon and hei never demanded that alsl repay any of the funds or interest thereon hei never required that alsl pledge any of its assets to secure repayment of any of the transferred funds and alsl never pledged any of its assets to secure such repayment hei never required that alsl’s members pledge security for repayment of any of the transferred funds and alsl’s members never pledged any such security alsl’s members never agreed to personally guarantee repayment of any of the transferred funds on or as of date hei recorded on the alsl note that it was entitled to accrued interest of dollar_figure this interest was never paid hei never accrued any other interest on the hei note the dollar_figure payment that alsl made to hei on date resulted from a reported liquidation of ald’s assets in vi ald ald was a florida limited_partnership formed on date to develop the seasons of sarasota ald had one general_partner alsl and one limited_partner james culpepper culpepper thomas was an ald officer pursuant to the ald limited_partnership agreement alsl was to acquire a 97-percent interest in ald in exchange for a dollar_figure capital_contribution and culpepper was to acquire a 3-percent interest in ald in exchange for a dollar_figure capital_contribution the limited_partnership agreement stated that the percentages of the partners’ interests in ald did not have any relationship to their respective capital contributions culpepper contributed the referenced dollar_figure in alsl never contributed the referenced dollar_figure as such for its taxable years ended date and ald filed federal partnership returns of income ald reported and had no revenue for those years as of date ald reported on its return that it had assets totaling dollar_figure and a single liability of dollar_figure the assets consisted of cash of dollar_figure accounts_receivable of dollar_figure deposits of dollar_figure prepayments of dollar_figure work in progress of dollar_figure depreciable assets of dollar_figure and intangible assets of dollar_figure the single liability was the dollar_figure nonrecourse note payable to alsl as of date ald reported on its return that it had no assets or liabilities on its return ald wrote off its intangible assets and reported a liquidation of its other assets as of date ald reported on its return that it had no assets or liabilities vii ald note the ald note was a promissory note dated date and payable to alsl under the name seasons of sarasota limited_liability co in the amount of dollar_figure or so much thereof as may be advanced and outstanding pursuant to any advances made by the lender to the partnership the ald note was drafted as a demand note without a fixed maturity_date and it stated that it bore interest at a rate corresponding to the applicable_federal_rate in connection with the ald note alsl transferred a total of dollar_figure to ald from date through date alsl transferred these funds to ald and ald made a repayment to alsl as follows date amount amount repaid unpaid balance dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure ald used the transferred funds received from alsl to pay ald’s operating_expenses incurred in connection with the seasons of sarasota project including professional fees for site plans construction drawings environmental assessments surveying marketing studies and expenses of the sales staff alsl did not establish a written schedule for repayment of any of these transferred funds or interest thereon and alsl never demanded that ald repay any of the funds or interest thereon alsl never required that ald pledge any of its assets to secure repayment of any of the transferred funds and ald never pledged any of its assets to secure such repayment alsl never required that ald’s members pledge security for repayment of any of the transferred funds and ald’s members never pledged any such security ald’s members never agreed to personally guarantee repayment of any of the transferred funds the dollar_figure payment that ald made to alsl on date resulted from the reported liquidation of ald’s assets in viii seasons of sarasota on date william shaner shaner delivered documentation to seasons management co smc describing the seasons of sarasota project shaner later told hei about the possibility of investing in the project afterwards in thomas retained an appraisal and consulting firm to prepare a detailed analysis of the market for a retirement community in sarasota the firm delivered such an analysis to thomas on date in the form of a 39-page report exclusive of addenda entitled analysis of service enhanced retirement facility market in sarasota florida at the request of thomas the firm on date updated its analysis and conclusions reflected in that report eugene schwartz schwartz is unrelated by blood or marriage to thomas stethem or any member of the hubert family in date alsl agreed to pay dollar_figure million to schwartz for acres in sarasota on which the seasons of sarasota was proposed to be built as a condition to the agreement alsl had to obtain commitments from buyers of at least condominium units which were to be built on the land absent written notice to the seller alsl had until date to purchase the land from schwartz also in date smc and ald agreed that smc would direct the marketing of manage and operate the seasons of sarasota the duties and responsibilities of smc were to begin on date and continue until date unless terminated earlier the plan for the seasons of sarasota called for individually owned condominium units with one to three bedrooms a big_number square-foot clubhouse and an 80-unit assisted living facility pursuant to the plan construction of condominium units would start in the fall of the construction of the seasons of sarasota was to be financed in phases with each phase consisting of approximately one-third of the projected condominium units on date provident bank provident relayed to thomas the possibility of provident’s lending funds to ald provident would make the loan only if certain conditions were met one condition was that hei be a comaker of the loan and agree to certain financial covenants such as maintaining a stated debt to equity ratio and a stated minimum net_worth a second condition was that ald procure in the first_phase of construction at least firm contracts to purchase condominium units with a total gross sale price of at least dollar_figure million and total initial earnest money deposits of at least dollar_figure million a third condition was the monthly payment on the loan of accrued interest and principal a fourth condition was that the loan be secured a fifth condition was that the earnest money from sales be deposited with provident through date condominium units in the seasons of sarasota were reserved with refundable deposits by the latter part of some individuals who had reserved condominium units canceled their reservations and the number of cancellations exceeded the number of new reservations by date ald had not sold of the condominium units planned for the first_phase ald never purchased the land from schwartz and the construction of the seasons of sarasota never began nor did provident ever lend any funds to ald alsl or hei on date the duties and responsibilities of smc ended when smc and ald agreed to terminate their agreement because the land had not been purchased ix lcl lcl is a wyoming limited_liability_company formed on date lcl filed its initial federal partnership return of income on the basis of a taxable_year ended date lcl’s taxable_year lcl’s organizers were thomas in his capacity as managing member of hubert commerce center inc hcc and ollinger in his capacity as vice president of hbw hcc was connected with both the hei and hhc affiliated groups lcl’s ownership consisted of membership units during lcl’s taxable_year hbw received of those units in exchange for a dollar_figure capital_contribution and hcc received the last unit in exchange for a dollar_figure capital_contribution on date hbw and lcl also executed as a contribution to lcl’s capital an assignment in which hbw transferred to lcl all of hbw’s rights title and interest in its leases subject_to existing loans sec_4 of lcl’s operating_agreement stated that no member shall be liable as such for the liabilities of the company on date the lcl operating_agreement was amended and restated in its entirety revised lcl operating_agreement effective retroactively to date the revised lcl operating_agreement is construed under wyoming law and only the parties who signed the revised lcl operating_agreement and their successors in interest have any rights or remedies under that agreement the revised lcl operating_agreement stated that neither hbw nor hcc was required to make any additional capital_contribution to lcl the revised lcl operating_agreement also stated deficit capital_account restoration if any partner has a deficit capital_account following the liquidation of his her or its interest in the partnership then he she or it shall restore the amount of such deficit balance to the partnership by the end of such taxable_year or if later within days after the date of such liquidation for payment to creditors or distribution to partners with positive capital_account balances in and neither hbw nor hcc liquidated its interest in lcl nor at those times did either member have a deficit in its lcl capital_account x equipment_leasing activities a rapistan conveyor system starwood corp starwood ministers life--a mutual life_insurance co ministers life inter-market capital corp inter-market and general motors corp gm are corporations unaffiliated with any hubert company pursuant to agreements dated april and date starwood leased a rapistan conveyor system to gm the term of that lease included the month period beginning date for each of those months gm agreed to pay dollar_figure on the first day of the month beginning date on date starwood purchased the rapistan conveyor system from ministers life for dollar_figure all payments on that purchase were to be made from proceeds from the lease of the rapistan conveyor system the payment schedule for the date promissory note underlying the purchase anticipated that the monthly payments would be dollar_figure starting date on date printgraphics purchased the rapistan conveyor system subject_to the lease from starwood for dollar_figure on the same day printgraphics paid starwood dollar_figure towards that purchase_price and financed the rest by assuming liability for the date promissory note between starwood and ministers life for each of its taxable years ended in through printgraphics reported as to the rapistan conveyor system the following amounts of lease income_interest expense depreciation and loss lease income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest_expense big_number big_number big_number big_number big_number big_number big_number depreciation big_number big_number big_number big_number big_number big_number big_number loss big_number big_number big_number big_number big_number big_number big_number b computer equipment capital resources group inc crg is a corporation unaffiliated with any hubert company on date starwood sold computer equipment computer equipment to crg for dollar_figure and crg leased the computer equipment back to starwood pursuant to promissory notes dated date crg promised to pay dollar_figure and dollar_figure to starwood as to the sale also on date printgraphics purchased the computer equipment subject_to the lease from crg for dollar_figure printgraphics paid crg dollar_figure and issued crg a short-term promissory note for dollar_figure and an installment promissory note for dollar_figure the installment note stated it was recourse to the extent of dollar_figure million and that payments of principal on the recourse portion would be reduced pro_rata to the extent the outstanding indebtedness on the note was reduced for each of its taxable years ended in through printgraphics reported as to the computer equipment the following amounts of lease income_interest expense depreciation and income loss lease income -0- dollar_figure dollar_figure dollar_figure interest_expense dollar_figure big_number big_number big_number depreciation big_number big_number big_number big_number income loss big_number big_number big_number big_number c amtel equipment amtel corp amtel and third street services inc tss are corporations that are unaffiliated with any hubert company on date crg purchased from starwood for dollar_figure a 55-percent interest 55-percent interest in certain equipment amtel equipment leased by tss to amtel pursuant to promissory notes dated date crg agreed to pay starwood dollar_figure and dollar_figure also on date crg leased the 55-percent interest back to starwood for an 86-month term beginning date also on date lcl purchased the 55-percent interest subject_to the lease from crg for dollar_figure pursuant to promissory notes dated date lcl agreed to pay crg dollar_figure and dollar_figure no individual member of lcl signed or directly guaranteed these promissory notes the first of which stated it was recourse to the extent of dollar_figure million and that payments of principal and interest would be applied to the recourse portion before the nonrecourse portion the second note stated it was nonrecourse on date crg purchased from starwood the remaining 45-percent interest 45-percent interest in the amtel equipment for dollar_figure and crg leased the 45-percent interest back to starwood pursuant to promissory notes dated date crg promised to pay starwood dollar_figure and dollar_figure also on date lcl purchased the 45-percent interest subject_to the lease from crg for dollar_figure pursuant to promissory notes dated date lcl promised to pay crg dollar_figure and dollar_figure no individual member of lcl signed or guaranteed these notes the first of which stated it was recourse to the extent of dollar_figure million and that payments of principal and interest would be applied to the recourse portion before the nonrecourse portion the second note stated it was nonrecourse for each of its taxable years ended in through lcl reported as to the amtel equipment the following amounts of lease income_interest expense depreciation net g a expense and interest_income and loss lease income -0- dollar_figure big_number dollar_figure interest_expense dollar_figure big_number big_number big_number depreciation big_number big_number big_number big_number net g a expense and interest_income -0- big_number big_number big_number loss big_number big_number big_number big_number the portions of these losses allocated to hbw’s 99-percent ownership_interest were dollar_figure dollar_figure dollar_figure and dollar_figure respectively d blisk equipment relational funding corp rfc is a corporation that is unaffiliated with any hubert company on date rfc sold subject_to a lease a lear precision ecm blisk machine blisk equipment to lcl for dollar_figure at that time the blisk equipment was leased to general electric aircraft engines lcl paid dollar_figure towards the purchase issued to rfc a dollar_figure short-term note assumed a dollar_figure long-term note of rfc and assumed rfc s position with respect to lender liens on the blisk equipment for each of its taxable years ended in through lcl reported as to the blisk equipment the following amounts of lease income_interest expense depreciation g a expense and interest_income and loss lease income dollar_figure dollar_figure dollar_figure interest_expense big_number big_number big_number depreciation big_number big_number big_number net g a expense and interest_income big_number big_number loss big_number big_number big_number the portions of these losses allocated to hbw’s 99-percent ownership_interest were dollar_figure dollar_figure and dollar_figure respectively e computer equipment on date crg purchased computer equipment computer equipment from rfc for dollar_figure pursuant to promissory notes dated date crg agreed to pay rfc dollar_figure and dollar_figure on the same day crg leased the computer equipment back to rfc also on date lcl purchased the computer equipment subject_to the lease from crg for dollar_figure and lcl executed promissory notes to crg in the amounts of dollar_figure and dollar_figure no individual member of lcl signed or directly guaranteed the notes the latter of which stated it was recourse to the extent of dollar_figure and that payments of principal would be applied first to the recourse portion for each of its taxable years ended in and lcl reported as to the computer equipment the following amounts of lease income_interest expense depreciation g a expense and interest_income and loss lease income -0- dollar_figure interest_expense dollar_figure big_number depreciation big_number big_number net g a expense and interest_income -0- loss big_number big_number the portions of these losses allocated to hbw’s 99-percent ownership_interest were dollar_figure and dollar_figure respectively f rfc equipment on date crg purchased computer equipment rfc equipment from rfc for dollar_figure and leased the rfc equipment back to rfc pursuant to promissory notes dated date crg promised to pay rfc dollar_figure and dollar_figure as to the purchase also on date lcl purchased the rfc computer equipment subject_to the lease from crg for dollar_figure pursuant to promissory notes dated date lcl promised to pay crg dollar_figure and dollar_figure no individual member of lcl signed or directly guaranteed the notes the latter of which stated it was recourse to the extent of dollar_figure5 million and that payments of principal and interest would be applied first to the recourse portion for each of its taxable years ended in and lcl reported as to the rfc equipment the following amounts of lease income_interest expense depreciation g a expense and interest_income and loss lease income -0- dollar_figure interest_expense dollar_figure big_number depreciation big_number big_number net g a expense and interest_income -0- big_number loss big_number big_number the portions of these losses allocated to hbw’s 99-percent ownership_interest were dollar_figure and dollar_figure respectively opinion i transferred funds a overview petitioners argue primarily that hei’s transfers to alsl created debt which became uncollectible in hei’s taxable_year thus for that year entitling hei to a bad_debt deduction under sec_166 alternatively petitioners argue the transfers were hei’s contribution to the capital of alsl which entitled hei for its taxable_year to deduct an ordinary_loss resulting from a loss of that capital respondent argues that the transfers were not debt respondent also argues that the transfers were not capital contributions made by hei noting that alsl was owned not by hei but primarily by the individuals who controlled hei we agree with respondent that hei is not entitled to either of its desired deductions with respect to the transfers we conclude that the transfers were not deductible for hei’s taxable_year as debt nor as contributions made by hei to the capital of alsl sec_166 provides that a taxpayer may deduct as an ordinary_loss a debt which becomes worthless during the taxable_year b petitioners’ claim to a bad_debt deduction petitioners bear the burden of proving that the transfers are debt see rule a 800_f2d_625 6th cir affg tcmemo_1985_58 370_f2d_178 6th cir affg tcmemo_1964_278 debt for federal_income_tax purposes connotes an existing unconditional and legally enforceable obligation to repay see roth steel tube co v commissioner supra pincite 289_f2d_861 6th cir revg and remanding 32_tc_798 93_tc_643 see also amw invs inc v commissioner tcmemo_1996_235 transfers between related parties are examined with special scrutiny cf roth steel tube co v commissioner supra pincite a transfer’s economic_substance prevails over its form see smith v commissioner supra pincite 286_f2d_285 6th cir and a finding of economic_substance turns on whether the transfer would have followed the same form had it been between the transferee and an petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations and we conclude that sec_7491 does not apply in the case of a corporation such as each petitioner sec_7491 limits the shifting of the burden_of_proof to situations where among other things the corporation shows that upon filing its petition in this court its net_worth was no more than dollar_figure million see also u s c sec d b neither petitioner has made such a showing independent lender see 555_f2d_364 3d cir the more a transfer appears to result from an arm’s-length transaction the more likely the transfer will be considered debt see 269_f3d_726 6th cir the subjective intent of the parties to a transfer that the transfer create debt does not override an objectively indicated intent to the contrary see 730_f2d_634 11th cir affg tcmemo_1982_314 in the case of transfers from shareholders to their corporations courts generally refer to numerous factors to determine whether the transfers create debt petitioners argue that such an approach is irrelevant where as here a transfer is made to a partnership rather than a corporation petitioners assert that the court in a case such as this must focus solely on the form of the document connected with the transfer here the alsl note and decide whether that document establishes a debtor- creditor relationship under applicable state law we disagree petitioners have cited no authority to support their view and we believe that the relevant factors distinguishing debt from equity are most helpful to us in deciding whether hei transferred the disputed funds to alsl in an arm’s-length transaction made with a genuine intention to create a debt see 404_f2d_119 6th cir established authority holds that the intention of the parties is the controlling factor in determining whether or not advances should be termed loans affg tcmemo_1967_102 cf 91_tc_874 the court_of_appeals for the sixth circuit to which an appeal of this case most likely lies refers primarily to eleven factors in distinguishing debt from equity see roth steel tube co v commissioner supra pincite these factors are the name given to an instrument underlying a transfer of funds the presence or absence of a fixed maturity_date and a schedule of payments the presence or absence of a fixed interest rate and actual interest payments the source of repayment the adequacy or inadequacy of capitalization the identity of interest between creditors and equity holders the security for repayment the transferee’s ability to obtain financing from outside lending institutions the extent to which repayment was subordinated to the claims of outside creditors the extent to which transferred funds were used to acquire capital assets and the presence or absence of a sinking_fund to provide repayment id no one factor is controlling and courts must consider the particular circumstances of each case id we turn to analyzing and weighing the relevant facts of this case in the context of the factors set forth in roth steel tube co v commissioner supra name of certificate we look to the name of the certificate evidencing a transfer to determine whether the parties thereto intended that the transfer create debt although the issuance of a note weighs toward a finding of bona_fide debt see bayer corp v mascotech inc in re autostyle plastics inc supra pincite 464_f2d_394 5th cir the mere fact that a taxpayer issues a note is not dispositive the issuance of a demand note is not indicative of genuine debt when the note is unsecured without a maturity_date and without meaningful repayments see stinnett’s pontiac serv inc v commissioner supra pincite 414_f2d_844 8th cir we give little weight to the fact that alsl issued the alsl note to hei the alsl note was a demand note with no fixed maturity_date no written repayment schedule no provision requiring periodic_payments of principal or interest no collateral and no meaningful repayments in addition hei never made a demand for repayment or otherwise sought enforcement of the alsl note see stinnett’s pontiac serv inc v commissioner supra pincite the fact that notes were due on demand but that the obligee never demanded payments supports a strong inference that the obligee never intended to compel the obligor to repay the notes although both hei and alsl posted in their records that the transfers were loans those postings provide little if any support for a finding of bona_fide debt roth steel tube co v commissioner f 2d pincite citing 511_f2d_185 6th cir petitioners argue that hei asserted its rights as a lender by receiving all of the existing capital of alsl upon its demise according to petitioners had the transfers not been debt then a portion of that capital would have gone to stethem and thomas who together contributed dollar_figure of capital to alsl we consider this argument unpersuasive we find nothing in the record to support petitioners’ claim that hei asserted its rights as a lender by receiving all of the existing capital of alsl upon its claimed demise we also find nothing in the record to support petitioners’ claim that stethem and thomas failed to receive anything of value as to their capital contributions stethem and thomas were fixtures in most of the financial ventures of the hubert family and their companies in addition nor do we find that the business of either alsl or ald ceased in or as petitioners claim indeed in and after date hei made to alsl nine transfers totaling dollar_figure and alsl made to ald six transfers totaling dollar_figure hei also did not receive the reported liquidation proceeds until date to serving with thomas as a trustee of the hft stethem was legal counsel for the hubert family and their companies and presumably made a good living in that capacity thomas was hei’s longtime president and in that capacity received more than dollar_figure in compensation in just hei’s and taxable years alone we also note that thomas as of the time of trial continued to work for the hubert enterprise as its chief_executive_officer and that his dollar_figure contribution to alsl’s capital was contemporaneous with his receipt from hei of an amount of officer compensation that appears to have been inflated to enable him to make that contribution this factor weighs toward a finding that the transfers did not create bona_fide debt fixed maturity_date and schedule of payments the absence of a fixed maturity_date and a fixed obligation to repay weighs against a finding of bona_fide debt see bayer corp v mascotech inc in re autostyle plastics inc f 3d pincite roth steel tube co v commissioner supra pincite the alsl note had no fixed maturity_date while petitioners assert that the alsl note was a demand note for which payment could have been requested at any time the fact of the matter is that hei never made any such demand and more importantly alsl never had the ability to honor such a request had one been made alsl made its first and only payment on the alsl note approximately years after hei’s first transfer to alsl and did so only on account of ald’s claimed liquidation moreover notwithstanding this lack of repayments throughout the referenced 2-year period hei continued to transfer funds to alsl without any schedule for repayment hei even transferred a total of dollar_figure to alsl in even though in date hei decided to stop funding the seasons of sarasota project and alsl treated the debt as discharged on its federal_income_tax return for petitioners ask the court to conclude that the issuance of the alsl note as a demand note strongly supports a finding of debt because the obligeee of a demand note unlike an equity holder may at any time demand repayment we decline to reach such a conclusion as noted by the court_of_appeals for the eleventh circuit an unsecured note due on demand with no specific maturity_date and no payments is insufficient to evidence a genuine debt stinnett’s pontiac serv inc v commissioner f 2d pincite cf bayer corp v mascotech inc in re autostyle plastics inc supra pincite use of demand notes along with a fixed rate of interest and interest payments is more indicative of debt than equity emphasis added repayment of the alsl note was unsecured hei never prepared a written repayment schedule as to the transfers and alsl never had assets available to pay all or even a significant part of the alsl note whether or when to make demand for repayment of the transfers was within the discretion of hei and was not conditioned upon the occurrence of any stated event see stinnett’s pontiac serv inc v commissioner supra pincite this factor weighs toward a finding that the transfers did not create bona_fide debt interest rate and actual interest payments a reasonable lender is concerned about receiving payments of interest as compensation_for and commensurate with the risk assumed in making the loan see id pincite cf 308_us_488 in the business world interest is paid on debt as compensation_for the use or forbearance of money the absence of an adequate rate of interest and actual interest payments weighs strongly against a finding of bona_fide debt see bayer corp v mascotech inc in re autostyle plastics inc supra pincite roth steel tube co v commissioner supra pincite although the alsl note on its face bore a rate of interest the facts of this case persuade us that the parties to the note did not intend that alsl actually pay hei any let alone a market rate of interest for_the_use_of the transferred funds unless the seasons of sarasota project was successful we do not believe that a reasonable lender would have lent unsecured funds to alsl a company with no revenues and few liquid_assets at the rate of interest stated in the alsl note a transferor of funds who does not insist on reasonable interest payments as to the use of the funds may not be a bona_fide lender see stinnett’s pontiac serv inc v commissioner supra pincite alsl never paid any interest to hei as to the transferred funds and made but a single nominal payment as to the principal of those funds petitioners assert that payments were not made because neither principal nor interest was ever due under the terms of the alsl note we consider this assertion unavailing indeed hei did not even report that accrued interest was owing on the alsl note until more than months after the first transfer of funds this factor weighs toward a finding that the transfers did not create bona_fide debt source of repayment repayment that depends solely upon the success of the transferee’s business weighs against a finding of bona_fide debt repayment that does not depend on earnings weighs toward a finding of debt see bayer corp v mascotech inc in re autostyle plastics inc supra pincite roth steel tube co v commissioner f 2d pincite 742_f2d_1311 11th cir an expectation of repayment solely from earnings is not indicative of bona_fide debt regardless of its reasonableness roth steel tube co v commissioner supra pincite citing lane v united_states supra pincite see also stinnett’s pontiac serv inc v commissioner supra pincite raymond v united_states f 2d pincite 89_tc_816 deja vu inc v commissioner tcmemo_1996_234 hei’s transfers to alsl were placed at the risk of alsl’s business alsl’s ability to repay these transfers depended primarily if not solely on its earnings which in turn rested on the success of ald and the seasons of sarasota project alsl was unable to repay the alsl note as alsl had no revenue and virtually no liquid_assets this factor weighs toward a finding that the transfers did not create bona_fide debt capitalization thin or inadequate capitalization to fund a transferee’s obligations weighs against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite stinnett’s pontiac serv inc v commissioner supra pincite the record indicates that alsl was inadequately capitalized to be as it was the funding vehicle for ald and that alsl had no meaningful capital apart from the transferred funds either before or when it received the transferred funds while alsl received capital contributions totaling dollar_figure from thomas and stethem that amount was small in comparison to the amount of the transferred funds and minuscule in comparison to the cost of the seasons of sarasota project as to that project ald agreed to pay dollar_figure million for land and had agreed to pay construction- related costs potentially totaling millions of dollars more for its own equity capitalization ald had only dollar_figure from its limited_partner culpepper this factor weighs toward a finding that the transfers did not create bona_fide debt identity of interest transfers made in proportion to ownership interests weigh against a finding of bona_fide debt a sharply disproportionate ratio between an ownership_interest and the debt owing to the transferor by the transferee generally weighs toward a finding of debt see bayer corp v mascotech inc in re autostyle plastics inc f 3d pincite stinnett’s pontiac serv inc v commissioner f 2d pincite estate of mixon v united_states f 2d pincite hei was not an owner of alsl hft’s controlling settlors and trustees were in fact the only portion of alsl not owned by those individuals was the 5-percent interest owned by ollinger an hei vice president who never made any contribution of capital to alsl in return for his interest the individuals who controlled hei effectively caused hei to fund their investment in alsl this factor is either inapplicable or does not support a finding that the transfers created bona_fide debt presence or absence of security the absence of security for the repayment of transferred funds weighs strongly against a finding of bona_fide debt see bayer corp v mascotech inc in re autostyle plastics inc supra pincite roth steel tube co v commissioner supra pincite lane v united_states supra pincite raymond v united_states supra pincite 432_f2d_741 6th cir the disputed transfers were unsecured this factor weighs toward a finding that the transfers did not create bona_fide debt inability to obtain comparable financing the question of whether a transferee could have obtained comparable financing from an independent source is relevant in measuring the economic reality of a transfer see roth steel tube co v commissioner supra pincite estate of mixon v united_states supra pincite 308_f2d_39 2d cir remanding 35_tc_268 evidence that a transferee could not at the time of the transfer obtain a comparable loan from an arm’s-length creditor weighs against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite stinnett’s pontiac serv inc v commissioner supra pincite 95_tc_257 we do not believe that a creditor dealing at arm’s length would have made the transfers to alsl under the terms that petitioners allege were entered into between alsl and hei in fact ald discussed borrowing funds from a commercial lender ie provident although provident did not lend any funds to ald the terms of the proposed financing_arrangement were different in many regards from those contained in the alsl note first provident would have required that hei be a co-maker of the note second provident would have required that hei agree to certain financial covenants such as the maintenance of a stated debt to equity ratio and a stated minimum net_worth third provident would have required the borrower to provide security collateral and earnest money and to pay accrued interest and principal monthly fourth provident would have required that ald have in the first_phase of construction at least firm contracts to purchase condominium units with a total gross sale price of at least dollar_figure million and total initial earnest money deposits of at least dollar_figure million fifth provident would have required that any earnest money from the sales be deposited with provident none of these requirements or anything like them was contained in the financing_arrangement between alsl and hei this factor weighs toward a finding that the transfers did not create bona_fide debt subordination subordination of purported debt to the claims of other creditors weighs against a finding of bona_fide debt see roth steel tube co v commissioner f 2d pincite stinnett’s pontiac serv inc v commissioner supra pincite raymond v united_states f 2d pincite austin village inc v united_states supra pincite alsl has never had any creditors given that the transfers were unsecured however their right to repayment would have been subordinate to the interests of any secured creditors this factor is either inapplicable or does not support a finding that the transfers created bona_fide debt use of funds a transfer of funds to meet the transferee’s daily business needs weighs toward a finding of debt a transfer of funds to purchase capital assets weighs against a finding of bona_fide debt see roth steel tube co v commissioner supra pincite stinnett’s pontiac serv inc v commissioner supra pincite raymond v united_states supra pincite the transfers were not used to pay alsl’s daily operating_expenses because alsl had no operating_expenses although the transfers also were not used to acquire tangible capital assets the transfers were used by alsl in a similar sense in that they were retransferred to ald to use on the seasons of sarasota project but for the transfers of the funds from hei to alsl alsl would not have been able to make most of the transfers to ald this factor is either inapplicable or does not support a finding that the transfers created bona_fide debt presence or absence of a sinking_fund the failure to establish a sinking_fund for repayment weighs against a finding of bona_fide debt see bayer corp v mascotech inc in re autostyle plastics inc f 3d pincite roth steel tube co v commissioner supra pincite lane v united_states f 2d pincite raymond v united_states supra pincite austin village inc v united_states supra pincite alsl did not establish a sinking_fund for repayment of the alsl note while petitioners invite this court to disregard this factor asserting that the court_of_appeals for the sixth circuit is out of touch with economic reality in relying upon this factor we decline to do so as is true with respect to all of these factors this factor is not controlling in and of itself but is merely one factor that we consider in determining the objectively indicated intent of alsl and hei as to the characterization of the transferred funds this factor weighs toward a finding that the transfers did not create bona_fide debt conclusion on the basis of our review of the entire record we find it extremely improbable that an arm’s-length lender at the time of the transfers would have lent unsecured at a low rate of interest and for an unspecified period of time to an entity in alsl’s questionable financial condition security adequately stated_interest and repayment arrangements or efforts to secure the same are important proofs of intent and here such proofs are notably lacking economic realities require that hei’s transfers be characterized as capital contributions for federal_income_tax purposes and we so hold thus we also hold that hei is not entitled to any bad_debt deduction with respect to the transfers c petitioners’ claim to a deduction for a loss of capital petitioners argue alternatively that hei may deduct the transfers as a loss on an abandonment of its equity_interest in alsl we disagree we are unable to find in the record that hei had any equity_interest in alsl let alone any such interest that it may deduct as a loss hei and its owners and advisers were experienced in many lines of business conducted in many ways in structuring its involvement in the seasons of sarasota project hei chose not to become an owner of alsl and never became such an owner alsl’s owners on the other hand who were themselves indirect owners and insiders of hei did choose to become alsl’s owners they did this not by using their personal funds to pay for their equity but by using hei’s funds distributions by a corporation are treated as dividends to a shareholder to the extent of the corporation’s earnings_and_profits see 746_f2d_327 6th cir if the distributions are made for the shareholder’s personal benefit without any expectation of repayment see 958_f2d_684 6th cir affg and remanding tcmemo_1987_549 j f stevenhagen co v commissioner tcmemo_1975_198 affd 551_f2d_106 6th cir see also shedd v commissioner tcmemo_2000_292 davis v commissioner tcmemo_1995_283 such is so even if the funds are not distributed directly to the shareholder see 61_tc_232 see also j f stevenhagen co v commissioner supra hei had no equity in alsl and hei’s transfers of the funds to alsl enhanced the controlling settlors’ investments in alsl eg the controlling settlors never made any capital contributions to alsl from their personal funds but still received interests in alsl totaling percent the transfers also were made without a reasonable expectation of repayment instead we find in the record that the primary purpose of hei’s transfers to alsl an entity controlled by the same individuals who controlled hei was to benefit those individuals see 472_f2d_449 5th cir affg in part revg in part on another ground tcmemo_1971_145 wilkof v commissioner tcmemo_1978_496 affd 636_f2d_1139 6th cir mclemore v commissioner tcmemo_1973_59 affd 494_f2d_1350 6th cir and was without regard to any business_purpose or benefit to hei ii losses from equipment_leasing activities a overview during the relevant years petitioners were connected with the following leasing activities in printographics began the activity concerning the rapistan conveyor system in printographics began the activity concerning the computer system in lcl began the activities concerning the amtel equipment in lcl began the activity concerning the blisk equipment in lcl began the activities concerning the computer equipment and the rfc equipment we need not and do not decide whether the transfers were in fact dividends to hei’s nonparty shareholder for even if they were not hei could not deduct the outlay made primarily for the benefit of its shareholder rather than for a business or investment purpose of its own see 115_tc_172 b aggregation petitioners argue that sec_465 allows lcl to aggregate its and activities into a single activity for purposes of the at-risk_rules of sec_465 the relevant provisions of sec_465 are set forth in an appendix to this opinion petitioners argue that sec_1_465-1t temporary income_tax regs fed reg date interprets sec_465 to the contrary and assert that these regulations are invalid as inconsistent with the statute respondent argues that the referenced regulations preclude lcl from aggregating one year’s leasing activities with another year’s leasing activities and asserts that the referenced regulations are consistent with sec_465 we agree with respondent that sec_465 does not allow for the aggregation desired by petitioners because we do not read the referenced regulations to address the issue at hand we do not discuss them further sec_465 generally provides that a taxpayer may not aggregate its equipment_leasing activities for purposes of the at-risk_rules an exception is found however in the case of partnerships_and_s_corporations under this exception all activities of a partnership or s_corporation with respect to sec_1245 properties are considered to be a single activity to the extent that the properties are leased or held for lease and are placed_in_service in any taxable_year of the partnership or s_corporation sec_465 petitioners read the quoted text with a focus especially on the word any to mean that all of lcl’s equipment_leasing activities are viewed as a single activity notwithstanding the fact that all of the activities did not arise in the same taxable_year we read that text differently while petitioners focus primarily on the single word any to support their interpretation the word any may not be construed in isolation but must be construed in the context of the statute as a whole see small v united_states u s 125_sct_1752 511_us_350 statutes should be interpreted as a whole to give effect to every clause sentence and word therein see 101_us_112 and the duty_of a court is to render that type of interpretation whenever possible cf 348_us_528 107_us_147 such an approach is a cardinal principle of statutory construction 529_us_362 in accordance with that approach we apply the plain meaning of the words set forth in sec_465 see 110_tc_236 affd without published opinion 198_f3d_248 6th cir and we do so mindful of the statute as a whole we conclude that congress’s use of the word any denotes one ie the same taxable_year and that lcl’s aggregated activities are only those activities that relate to leased personal_property placed_in_service in the same taxable_year as we understand petitioners’ contrary interpretation its effect would be that virtually all activities of a partnership or s_corporation with respect to sec_1245 properties which are leased or held for lease shall be treated as a single activity petitioners do not explain how that interpretation does not render sec_465 surplusage and we are unable to give such an explanation either nor do petitioners explain how their interpretation harmonizes with sec_465 and more particularly the reference in that section to sec_465 under petitioners’ interpretation sec_465 also would be surplusage in that all equipment_leasing activities of a partnership or s_corporation would already be considered to be a single activity under sec_465 petitioners’ reliance on the word any to reach their interpretation also is misplaced the word any denotes one some every or all without specification the american heritage by cross-reference from sec_465 sec_1245 provides that the term sec_1245 property as used in sec_465 includes personal_property dictionary of the english language 4th ed and congress’s use of the word any can and does mean different things depending upon the setting 541_us_125 in this setting we simply do not understand congress’s use of that word to establish its intent that sec_465 allow lcl to treat all of its equipment_leasing activities as a single activity regardless of the year in which the equipment was placed_in_service the fact that congress prescribed in the statute the singular form of the word year adds to our belief while the legislative_history underlying the enactment of sec_465 as applied to sec_1245 properties is sparse and of little benefit to our inquiry see h conf rept pincite 1984_3_cb_1 we believe that the setting surrounding the enactment of sec_465 also is consistent with our conclusion sec_465 was enacted as part of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_814 which changed the aggregation rules for partnerships_and_s_corporations with respect to equipment_leasing activities as well as the other activities listed in sec_465 for taxable years beginning after date before defra partnerships_and_s_corporations aggregated all activities within each of five specified categories for purposes of sec_465 thus a partnership or s_corporation could aggregate all of its leased sec_1245 property while other taxpayers treated each of their properties in that category as a separate activity as amended by defra sec_465 generally requires except as provided in sec_465 that partnerships_and_s_corporations separate equipment_leasing activities and the other activities listed in sec_465 on a property-by-property basis as do other taxpayers if petitioners’ interpretation were adopted permitting all leased sec_1245 properties of a partnership or s_corporation to be aggregated into one activity for purposes of the at-risk_rules sec_465 as amended by defra would largely be ineffective we conclude by noting that our interpretation of sec_465 to refer to a single taxable_year rather than all of a taxpayer’s taxable years coincides with the views of commentators since the enactment of sec_465 commentators have consistently agreed with the interpretation that we espouse today see eg starczewski 550-2nd tax management portfolio bna at-risk_rules a-18 n for the leasing of sec_1245 property that is all placed_in_service in a single taxable_year sec_465 specifically provides for aggregation a-19 the partnership aggregation rule apparently does not apply to a partnership or s_corporation that leases equipment that is placed_in_service in different years mcgovern liabilities of the firm member guaranties and the at_risk_rules some practical and policy considerations j small emerging bus l spring sec_465 more specifically identified in a footnote as sec_465 provides that if equipment_leasing is carried on by a partnership or subchapter_s_corporation all items of equipment that are placed_in_service during the same taxable_year are treated as constituting a single activity pennell separate treatment of at-risk activities under sec_465 delayed j taxn for that category sec_1245 property aggregation based on the taxable_year the properties were placed_in_service is allowed under the special rule in sec_465 we have not found nor have petitioners cited any treatise or article that sets forth a contrary interpretation c at-risk amounts petitioners argue that the deficit capital_account restoration provision in the revised lcl operating_agreement exposed lcl’s members to liability for their respective shares of lcl’s recourse_debt respondent argues that this provision was not operative during the relevant years because it required that an lcl member first liquidate its interest in lcl an event that never occurred during the relevant years respondent argues alternatively that the provision if operative did not make the members liable for lcl’s recourse obligations in that a third party lender did not under the revised lcl operating_agreement have the right to force the members to abide by any obligation that lcl failed to honor we agree with respondent that lcl’s members were not at risk for any of the disputed amounts congress enacted sec_465 to limit the use of artificial losses created by deductions from certain leveraged investment activities such losses may be used only to the extent the taxpayer is at risk economically generally the amount_at_risk includes the amount of money and the adjusted_basis of property contributed to the activity by the taxpayer and borrowed amounts for which the taxpayer is personally liable sec_465 the aspect of petitioners’ dispute with respondent’s application of the at-risk_rules rests on whether lcl’s members may take into account any part of lcl’s recourse obligations we agree with respondent that they may not the recourse notes signed by lcl were not personally guaranteed by lcl’s members and applicable state wyoming law provides that the members of a limited_liability_company are not personally liable for the debts obligations or liabilities of the company see wyo stat ann sec lexisnexis the agreements of lcl also contain no provisions obligating its members to pay lcl’s debts obligations or expenses because lcl’s members did not assume personal liability for the notes the members are not at risk under sec_465 and a with respect to lcl’s recourse obligations cf 949_f2d_841 6th cir affg tcmemo_1990_246 petitioners seek a contrary result focusing on the deficit capital_account restoration provision in section of the revised lcl operating_agreement petitioners argue that this provision made lcl’s members personally liable for lcl’s recourse obligations for purposes of applying the at-risk_rules we disagree as observed by respondent section contains a condition that must be met before the deficit capital_account restoration obligation arises in accordance with that condition an lcl member must first liquidate its interest in lcl before the member has any obligation to the entity neither hbw nor hcc liquidated its interest in lcl during the relevant years iii conclusion we sustain respondent’s determinations we have considered all of petitioners’ arguments for holdings contrary to those set forth in this opinion and have rejected those arguments not discussed herein as meritless we have considered respondent’s arguments only to the extent discussed herein decisions will be entered for respondent appendix sec_465 activities to which section applies -- types of activities --this section applies to any taxpayer engaged in the activity of-- a holding producing or distributing motion picture films or video tapes b farming as defined in sec_464 c leasing any sec_1245 property as defined in sec_1245 d exploring for or exploiting oil_and_gas resources or e exploring for or exploiting geothermal deposits as defined in sec_613 as a trade_or_business or for the production_of_income separate activities --for purposes of this section-- a in general --except as provided in subparagraph b a taxpayer's activity with respect to each-- i film or video tape ii sec_1245 property which is leased or held for leasing iii farm iv oil_and_gas property as defined under sec_614 or v geothermal property as defined under sec_614 shall be treated as a separate activity b aggregation rules -- i special rule for leases of sec_1245 property by partnerships or s_corporations --in the case of any partnership or s_corporation all activities with respect to sec_1245 properties which-- i are leased or held for lease and ii are placed_in_service in any taxable_year of the partnership or s_corporation shall be treated as a single activity ii other aggregation rules --rules similar to the rules of subparagraphs b and c of paragraph shall apply for purposes of this paragraph extension to other activities -- a in general --in the case of taxable years beginning after date this section also applies to each activity-- i engaged in by the taxpayer in carrying_on_a_trade_or_business or for the production_of_income and ii which is not described in paragraph b aggregation of activities where taxpayer actively participates in management of trade_or_business --except as provided in subparagraph c for purposes of this section activities described in subparagraph a which constitute a trade_or_business shall be treated as one activity if -- i the taxpayer actively participates in the management of such trade_or_business or ii such trade_or_business is carried on by a partnership or an s_corporation and percent or more of the losses for the taxable_year is allocable to persons who actively participate in the management of the trade_or_business c aggregation or separation of activities under regulations --the secretary shall prescribe regulations under which activities described in subparagraph a shall be aggregated or treated as separate activities
